COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Elder and Senior Judge Cole
Argued at Richmond, Virginia


MATTHEW L. ARCHER
                                          MEMORANDUM OPINION * BY
v.   Record No. 2550-99-2              JUDGE JERE M. H. WILLIS, JR.
                                               JULY 5, 2000
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF PRINCE GEORGE COUNTY
                       James A. Luke, Judge

          Jay "C" Paul (Johnson & Paul, P.C., on
          brief), for appellant.

          Virginia B. Theisen, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     On appeal from his convictions of breaking and entering, in

violation of Code § 18.2-91, and possession of a firearm by a

previously convicted felon, in violation of Code § 18.2-308.2,

Matthew L. Archer contends that (1) the evidence is insufficient

to support the trial court's finding that he entered with the

intent to commit assault and battery, and (2) the evidence did

not support the finding that Archer was a convicted felon on the

date he possessed the firearm.    We affirm the judgment of the

trial court on the first issue.   We reverse his conviction of

possession of a firearm by a previously convicted felon.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
                  On appeal, we review the evidence in
             the light most favorable to the
             Commonwealth, granting to it all reasonable
             inferences fairly deducible therefrom. The
             judgment of a trial court sitting without a
             jury is entitled to the same weight as a
             jury verdict and will not be set aside
             unless it appears from the evidence that the
             judgment is plainly wrong or without
             evidence to support it.

Martin v. Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418

(1987).

        On September 1, 1998, Archer, seeking his wife, Stacy

Archer, called the home of William Vokian.    Archer told Vokian

that he was coming to retrieve his wife and that he would not

hurt Vokian as long as Vokian did not interfere.    When Archer

arrived at the house, he began yelling and beat on the front

door.    Vokian and Stacy were in the bedroom.   Archer entered the

house and began knocking on the bedroom door.    He broke the door

frame and pulled the door off its hinges, while threatening to

kill both Stacy and Vokian.    Once inside the bedroom, Archer

struck Vokian.    He then grabbed Stacy, struck her, and pulled

her out of the room by her hair.

        Archer was charged with burglary and assault and battery.

He reached an accord and satisfaction with Stacy, and the trial

court dismissed the charge of assault and battery.    The trial

court convicted Archer of breaking and entering with the intent

to commit assault and battery, in violation of Code § 18.2-91.




                                 - 2 -
     Archer contends that the evidence was insufficient to

support his conviction for burglary, because it failed to prove

that he formed the intent to commit assault and battery before

he forcibly entered Vokian's home.     See Bruce v. Commonwealth,

22 Va. App. 264, 267-69, 469 S.E.2d 64, 66-67 (1996), aff'd, 256

Va. 371, 506 S.E.2d 318 (1998).

     Unquestionably, Archer broke and entered Vokian's home.

Although Vokian could not remember whether the front door was

locked, the act of pushing the door open was sufficient to

constitute a breaking.   See Bright v. Commonwealth, 4 Va. App.

248, 252, 356 S.E.2d 443, 445 (1987).

     Vokian testified that Archer was threatening on the

telephone and angrily demanded admittance once he arrived at the

house.   Once inside the house but while he was still outside the

bedroom, Archer threatened to kill both Stacy and Vokian.    He

was so angry he pulled the door off its hinges.    Upon entering

the bedroom, he assaulted both Stacy and Vokian.    These

circumstances support the inference that Archer traveled to

Vokian's house with the intent to commit assault.

     The trial court found:

           As to the breaking and entering, the
           evidence shows at the very least between
           entering through the front door and breaking
           through the bedroom door the intent to
           commit assault and battery was formed. His
           statement shows that in his words he lost it
           before he entered the bedroom. The [trial



                               - 3 -
          c]ourt finds him guilty of breaking and
          entering.

The evidence supports this finding.

     Archer argues that the trial court's finding is in direct

conflict with his own testimony that he did not become upset

until after he entered the bedroom.    The trial court, however,

was not required to believe Archer's self-serving testimony.

See Roberts v. Commonwealth, 230 Va. 264, 272, 337 S.E.2d 255,

260 (1985).   "The credibility of the witnesses and the weight

accorded their testimony are matters solely for the fact finder

who has the opportunity to see and hear that evidence as it is

presented."   Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455

S.E.2d 730, 732 (1995).

     On November 2, 1995, Archer was convicted of malicious

wounding and use of a firearm in the commission of a felony.     On

December 28, 1995, he was issued a summons relating to the

condition of his shotgun.   The final sentencing order on the

November 2, 1995 conviction, which vacated the use of a firearm

conviction and reduced the malicious wounding conviction to

unlawful wounding, was not entered until March 21, 1996.

Because the final order of conviction had not been entered on

December 28, 1995, Archer was not at that time a previously

convicted felon for purposes of Code § 18.2-308.2.    See Bright

v. Commonwealth, 31 Va. App. 488, 492, 524 S.E.2d 175, 177

(2000).


                               - 4 -
     We affirm the judgment of the trial court as to the

conviction of breaking and entering, in violation of Code

§ 18.2-91.   We reverse the conviction of possession of a firearm

by a previously convicted felon, in violation of Code

§ 18.2-308.2, and dismiss that charge.

     The judgment of the trial court is affirmed in part and

reversed in part.

                                              Affirmed in part,
                                              reversed in part.




                               - 5 -